Citation Nr: 1030397	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-22 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lumbar spine, to include osteoarthritis.

2.  Entitlement to service connection for asthma, to include as 
being secondary to chemical or herbicide exposure.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

4.  Entitlement to service connection for a disability of the 
penis, to include erectile dysfunction.

5.  Entitlement to service connection for foot fungus.

6.  Entitlement to service connection for cellulitis, claimed as 
secondary to foot fungus.  

7.  Entitlement to service connection for depression.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969, 
including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.   The Veteran filed a Notice of Disagreement 
with this decision in April 2008.  In November 2008, he was 
provided a Statement of the Case.  Correspondence received from 
the Veteran in February 2009 has been construed as a timely 
substantive appeal with respect to the issues being considered.

The Veteran testified before the undersigned in September 2009.  
A transcript of the hearing is of record.



The issues of entitlement to service connection for lumbar spine 
disability, asthma, a disability of the penis (erectile 
dysfunction), foot fungus, and cellulitis are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On September 16, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal for entitlement to 
service connection for COPD is requested.

2.  On September 16, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal for entitlement to 
service connection for depression is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant for 
the issue of service connection for COPD have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).

2.  The criteria for withdrawal of an appeal by the appellant for 
the issue of service connection for depression have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  At his 
September 16, 2009 hearing before the Board, the Veteran stated 
that he was withdrawing his appeal with respect to the issues of 
entitlement to service connection for COPD and depression.  The 
Board finds that the Veteran's statement indicating his intention 
to withdraw the appeal, once transcribed as a part of the record 
of his hearing, satisfies the requirements for the withdrawal of 
a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 
355 (1993).  The Veteran has withdrawn his appeal regarding these 
issues, and, hence, there remains no allegation of error of fact 
or law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for service connection for COPD is dismissed.

The appeal for service connection for depression is dismissed.


REMAND

The Veteran also seeks entitlement to service connection for 
osteoarthritis of the lumbar spine, asthma, erectile dysfunction, 
foot fungus, and cellulitis.  After a thorough review of the 
claims file, the Board finds that additional development is 
necessary before a decision on the merits of the Veteran's claims 
can be reached.

The VCAA describes VA's duties to notify and assist Veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Regarding his claim for entitlement to service connection for a 
disability of the lumbar spine, to include osteoarthritis, the 
Veteran testified that he was injured at Camp Eagle, Vietnam, in 
approximately December 1969 while working as a lineman.  
Specifically, he contends that he fell and/or jumped off the 
poles on which he was working when the camp came under attack, at 
which time he injured his back.  He further testified that he 
sought treatment for these injuries in service and was given 
aspirin to relieve the pain.  

Service treatment records confirm that the Veteran sought 
treatment for back pain in December 1969, at which time he was 
diagnosed with spasm in the lumbosacral area.  He was prescribed 
5 milligrams of valium to relieve the pain and instructed not to 
engage in strenuous exercise.  

The Veteran was afforded a VA spine examination in January 2008, 
at which time he was diagnosed with chronic low back strain and 
osteoarthritis of the lumbar spine.  The examiner opined that his 
current back condition was less likely as not related to any 
condition he may have sustained during service.  Significantly, 
however, the examiner did not have the Veteran's claims file or 
service treatment records to review prior to the examination.   
The examiner also failed to provide any rationale for his 
opinion.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Moreover, the Court held in Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) that the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion.   Here, the Board finds 
that the January 2008 VA opinion obtained in this case regarding 
the Veteran's spine is inadequate, as it was not predicated on a 
full reading of the Veteran's claims file, to include the 
documented treatment for low back spasm in service, and because 
it failed to provide any rationale for its conclusion.  As such, 
the Board finds that a new VA opinion predicated on a full 
reading of the Veteran's claims file must be obtained.  

With respect to the claim for entitlement to service connection 
for asthma, the Veteran testified that he began wheezing in 
service and that he was given codeine and an inhaler upon seeking 
treatment.  Although service treatment records do not reflect 
treatment for asthma, the Veteran self-reported on his December 
1969 Report of Medical History at separation that he suffered 
from shortness of breath and a chronic cough.  He was also seen 
in-service on at least one occasion for upper respiratory 
complaints.  In addition, in correspondence dated in May 2008, 
the Veteran's private physician indicated that the Veteran had 
been treated for asthma since early 1970, and that the Veteran 
had informed him that the condition started during his tour in 
Vietnam.  The Board finds that this evidence suggests that the 
Veteran's currently-diagnosed asthma may have been incurred 
during his period of active service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  As such, a VA examination is necessary 
to determine the probable etiology and date of onset of any 
current respiratory disorder.  

With respect to the claim for entitlement to service connection 
for erectile dysfunction, the Veteran testified that he was 
circumcised by VA in March or April 1970, approximately four 
months following his separation from service, and has suffered 
from erectile dysfunction ever since.  When asked why he was 
circumcised at that time, the Veteran responded that he spilled 
some sort of burning liquid on his groin while in Vietnam which 
injured his penis.  

Although service treatment records do not reflect documentation 
of a penis injury of the nature described above, they do contain 
an April 1969 treatment note in which the Veteran asked to see a 
physician concerning circumcision because he experienced pain 
during intercourse.  The physician determined that he could not 
circumcise the Veteran in Vietnam and would wait until he 
returned to the United States.  Several days later, the Veteran 
returned to the physician complaining of a burning sensation 
during urination, and was noted to have small sores and a rash on 
his penis.  Similarly, in a June 1969 treatment note, the Veteran 
continued to complain of a burning sensation before and after 
urination and was noted to have small, vesicular lesions on his 
penis.  A tentative diagnosis of herpes progenitalis  was 
rendered.  Blood tests were performed but the results of the 
testing are not clear.  The Board finds that this evidence 
suggests that the Veteran's currently-diagnosed erectile 
dysfunction may have been incurred during his period of active 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As 
such, a VA examination is necessary to determine the probable 
etiology and date of onset of any current disability of the 
penis, to include erectile dysfunction.  

With respect to the claim of entitlement to service connection 
for foot fungus, the Veteran testified that the condition had its 
onset while in service in Vietnam and that he was given powder 
upon seeking treatment.  A review of the Veteran's service 
treatment records reveals that he self-reported having tinea 
versicolor on his June 1967 Report of Medical History upon entry 
into service, and tinea versicolor was also documented on his 
Report of Medical Examination upon enlistment.  In August 1969, 
he complained of suffering from a rash all over his body for the 
past 4 months.  He self-reported suffering from "skin diseases" 
on his December 1969 Report of Medical History, although he did 
not specify the nature or location of those diseases.  

In correspondence dated in May 2008, the Veteran's private 
dermatologist indicated that the Veteran has suffered from 
contact dermatitis ever since his service in Vietnam and that he 
breaks out only during the hot months.  The Board finds that this 
evidence suggests that the Veteran's currently-diagnosed skin 
disorder may have been incurred during his period of active 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As 
such, a VA examination is necessary to determine the probable 
etiology and date of onset of any skin disorder of the feet, and 
the degree (if any) that any preexisting foot disorder was 
aggravated by service.  

In addition, the Veteran seeks service connection for cellulitis 
under the theory that it was caused by his foot fungus.  At his 
September 2009 Travel Board hearing, he testified that his 
private physician informed him that his foot fungus spread up 
from his feet to his legs and caused the cellulitis.  There is no 
evidence of this opinion in the claims file.  Nevertheless, this 
clearly raises the question of secondary service connection.  The 
Board finds that the cellulitis claim is inextricably intertwined 
with the claim for foot fungus, and in the interests of judicial 
economy and avoidance of piecemeal litigation, this issue is also 
returned to the RO for further action.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's VA 
outpatient treatment records from the Broward 
County VA Clinic in Sunrise, Florida.  Any 
negative search result should be noted in the 
record.

2.  The RO should then schedule the Veteran 
for an appropriate VA examination to 
determine the etiology of any chronic 
disability of the lumbar spine, to include 
osteoarthritis.  The claims file and a copy 
of this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review in any 
report generated as a result of this 
examination.  All indicated studies should be 
made.  The examiner should opine whether it 
is at least as likely as not (50 percent or 
more probability) that the Veteran's 
osteoarthritis of the lumbar spine or any 
other chronic disability of the spine had its 
onset in service or within one year of 
service discharge or is otherwise related to 
his active service. 


The opinion must be based on a review of the 
entire claims file (to include the Veteran's 
service treatment records, which document 
complaints of low back pain and a diagnosis 
of lumbosacral spasm in December 1969) and 
contain a complete rationale.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, such should be 
stated along with supporting rationale.

3.  The RO should then schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
current respiratory disability, to include 
asthma.  The claims file and a copy of this 
remand will be reviewed by the examiner in 
conjunction with this examination, and the 
examiner must acknowledge such receipt and 
review in any report generated as a result of 
this examination.  All indicated studies 
should be made.  The examiner should opine 
whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's currently-diagnosed asthma had its 
onset in or is otherwise etiologically 
related to his active service.    

The opinion must be based on a review of the 
entire claims file (to include the Veteran's 
December 1969 Report of Medical History at 
separation, which indicates that he suffered 
from shortness of breath and a chronic cough) 
and contain a complete rationale.  The 
examiner should indicate that the claims file 
has been reviewed in his report.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, such should be 
stated along with supporting rationale.

4.  The RO should then schedule the Veteran 
for an appropriate VA examination to 
determine the etiology of any current 
disability of the penis, to include erectile 
dysfunction.  The claims file and a copy of 
this remand will be reviewed by the examiner 
in conjunction with this examination, and the 
examiner must acknowledge such receipt and 
review in any report generated as a result of 
this examination.  All indicated studies 
should be made.  The examiner should opine 
whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's has a disability of the penis, to 
include erectile dysfunction, that had its 
onset in or is otherwise etiologically 
related to his active service.    

The opinion must be based on a review of the 
entire claims file (to include the Veteran's 
service treatment records, which document 
urinary problems, penile lesions, and a 
diagnosis of herpes progenitalis) and contain 
a complete rationale.  The examiner should 
indicate that the claims file has been 
reviewed in his report.  If the examiner 
cannot provide an opinion without resorting 
to mere speculation, such should be stated 
along with supporting rationale.

5.  The RO should then schedule the Veteran 
for an appropriate VA examination to 
determine the etiology of his foot fungus and 
cellulitis.  The claims file and a copy of 
this remand will be reviewed by the examiner 
in conjunction with this examination, and the 
examiner must acknowledge such receipt and 
review in any report generated as a result of 
this examination.  All indicated studies 
should be made.  The examiner should opine 
whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's current foot fungus had its onset 
in or is due to an injury in service.  

If his current foot fungus is found to be a 
continuation of the tinea versicolor noted 
upon induction into service in June 1967, the 
examiner is asked to determine whether 
aggravation beyond the natural progress of 
the disorder exists.  If so, the examiner 
should be asked to identify the baseline 
level of severity of the symptoms prior to 
aggravation and the level of severity of 
symptoms due to service-connected 
aggravation.  If the examiner finds there was 
aggravation, but cannot quantify the degree 
of aggravation, that fact should be noted in 
the report.  If the examiner is unable to 
provide an opinion, the examiner should 
explain why an opinion could not be reached.

The examiner should also opine whether it is 
at least as likely as not (50 percent or more 
probability) that the Veteran's current 
cellulitis was caused by his foot fungus.  

The opinions must be based on a review of the 
entire claims file (to include the Veteran's 
service treatment records, which document 
preexisting tinea versicolor at the time of 
his induction into service) and contain a 
complete rationale.  The examiner should 
indicate that the claims file has been 
reviewed in his report.  If the examiner 
cannot provide an opinion without resorting 
to mere speculation, such should be stated 
along with supporting rationale.

6.  The Veteran is hereby notified that it is 
his responsibility to report for the 
examinations, to cooperate in the development 
of the claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of the 
claim.  See 38 C.F.R. § 3.158, 38 C.F.R. § 
3.655 (2009).  In the event that the Veteran 
does not report for the aforementioned 
examinations, documentation should be 
obtained which shows that notice of the 
scheduled examination was sent to the 
Veteran's last known address.  It should also 
be indicated whether any notice sent was 
returned as undeliverable.  

7.  The RO should then readjudicate the 
issues on appeal.  If the determination of 
any issue remains unfavorable to the Veteran, 
the RO should issue a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time should 
be allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


